 Case 3:18-cv-01322-KAD Document 308-17 Filed 09/29/20 Page 1 of 9




Plaintiff Exhibit R
Case 3:18-cv-01322-KAD Document 308-17 Filed 09/29/20 Page 2 of 9


                                                                Page 1
    UNITED STATES DISTRICT COURT
    FOR THE DISTRICT OF CONNECTICUT
    --------------------------------x
    JANE DOE,

                      Plaintiff,

    vs.                   Case No. 3:18-cv-01322-KAD
                          Date: October 23, 2019
    TOWN OF GREENWICH, ET AL,

                 Defendants.
    --------------------------------x
    COMPLEX LITIGATION AT WATERBURY

    JANE DOE, JOHN DOE, AND MARY DOE,

                      Plaintiffs,

    vs.                        Case No. X06 UWY-CV-XX-XXXXXXX-S

    BRUNSWICK SCHOOL, INC.,

                  Defendants.
    --------------------------------x


                  DEPOSITION OF ROBERT BERRY

          The deposition of Robert Berry was taken on

    October 23, 2019, beginning at 10:14 a.m., at Two

    Greenwich Office Park West, Greenwich, Connecticut,

    before Susan Wandzilak, Registered Professional

    Reporter and Notary Public in the State of

    Connecticut.

                      Susan Wandzilak License No. 377
                    DEL VECCHIO REPORTING SERVICES, LLC
                     PROFESSIONAL SHORTHAND REPORTERS
                             117 RANDI DRIVE
                         MADISON, CONNECTICUT 06443
                               800-839-6867

    NEW HAVEN                       STAMFORD           HARTFORD
 Case 3:18-cv-01322-KAD Document 308-17 Filed 09/29/20 Page 3 of 9


                                                                 Page 5
1                            ROBERT BERRY,

2          having been first duly sworn, testified as

3          follows:

4                MS. HOOK:     The usual stipulations except for

5          reading the transcript and signing?

6                MR. MITCHELL:      When we say usual

7          stipulations, we're also including reserving all

8          objections at trial except form.

9                THE COURT REPORTER:       What is your full name

10         and address for the record.

11               THE WITNESS:     Robert Lee Berry,

12                                                   .

13                           DIRECT EXAMINATION

14   BY MS. HOOK:

15         Q.   Good morning, Captain Berry.         Have you ever

16   been deposed before?

17         A.    Yes.

18         Q.    Okay, so we'll get into that.           So since you

19   have had a deposition before, you know the rules so I

20   will just go through them very quickly.

21               We have to wait for each other to finish to

22   speak.     We can't speak at the same time.

23               You have to give verbal answers.

24               Is there any reason that you would be unable

25   to give truthful testimony today?
 Case 3:18-cv-01322-KAD Document 308-17 Filed 09/29/20 Page 4 of 9


                                                                Page 23
 1   still essentially a patrol officer.

 2               In 2005, I was promoted to sergeant.          I

 3   started off in the patrol division.           The entire time I

 4   was a sergeant, I was in the patrol division.

 5               Once I became promoted to lieutenant -- I

 6   believe that was 2009 or 2010 -- I remained in patrol,

 7   was a shift commander.        I did that for about two

 8   years.    And then I became what we call a professional

 9   standards lieutenant, which basically I did policies,

10   procedures, internal affairs, more of a administrative

11   position.

12               And then in 2014, I was promoted to captain,

13   assigned back to the patrol division.           I commanded

14   that division until I moved down to the detective

15   division May 1st of 2017 through the present.

16        Q.     What were your duties as captain of the

17   patrol division?

18        A.     Patrol division?      Basically, supervise -- had

19   about 93 officers -- officers, sergeants, lieutenants.

20   Plan the deployment of those officers, ensure that

21   they respond appropriately to calls for service

22   whether it be a barking dog to a -- you know, a

23   serious crime.

24               Also review those initial reports.          So if a

25   patrol officer responds to a scene of a traffic
 Case 3:18-cv-01322-KAD Document 308-17 Filed 09/29/20 Page 5 of 9


                                                                Page 28
 1        Q.    Should be.     Is there any obligation on the

 2   part of private schools to notify the police

 3   department if they learn of any potential criminal

 4   activity by one of their students?

 5        A.    Obligation?     I'm not aware of it, obligation

 6   per se.

 7        Q.    Okay.    Is there an obligation for the public

 8   school to notify the police department if there is any

 9   suspected criminal activity?

10        A.    By policy -- my understanding of the Board of

11   Education policy, yes.

12        Q.    When you became the captain of the detective

13   division, did you put in place any particular

14   protocols regarding investigations?

15        A.    New ones, or implement new ones?          Not

16   especially.     Just reinforce what is currently in our

17   policy manual.

18        Q.    Okay.    And the policy manual covers what kind

19   of investigative policies?

20        A.    I mean, it's pretty extensive.          I want to say

21   it's about a 500- if not 600-page document.             We have

22   just about every -- whether it's common or, you know,

23   unusual or, you know, very severe -- there is an

24   active shooter policy, there is a domestic violence --

25   investigations of domestic violence incidents, so it's
 Case 3:18-cv-01322-KAD Document 308-17 Filed 09/29/20 Page 6 of 9


                                                                Page 54
 1              MR. GOOLEY:     Objection.

 2              THE WITNESS:      Again, depending upon the

 3        situation, there may be a request for

 4        clarification.      You know, we are not going to

 5        bring in the suspect, but you may want to, you

 6        know, verify a piece of information with that

 7        defense attorney.       Is there -- you know, whether

 8        it's evidence, something may be in their

 9        possession.     Once they have invoked, it's better

10        to have that information through the attorney.

11   BY MS. HOOK:

12        Q.    Would the information that the attorney

13   provides to the investigator, would that be included

14   in the case incident report?

15        A.    Any information that the investigator gets

16   would normally be documented somewhere.

17        Q.    Okay.    And what about sharing information

18   with the defense attorney?         How much information would

19   an investigator share with a defense attorney?

20        A.    It depends on, it depends on the

21   circumstances.

22        Q.    Okay.    And what would be appropriate to

23   share?

24              MR. GOOLEY:     Objection.

25              THE WITNESS:      It depends on the situation.
 Case 3:18-cv-01322-KAD Document 308-17 Filed 09/29/20 Page 7 of 9


                                                                Page 59
 1   BY MS. HOOK:

 2        Q.     What process do you or the police department

 3   use to solve or resolve any potential conflicts of

 4   interest in the dual investigation between an employer

 5   or a school and the police department?

 6        A.     Well, to try to maintain the integrity of the

 7   investigation, if someone has some type of

 8   relationship to someone involved, we try to remove

 9   them and have investigators that -- don't have any

10   direct connections.

11        Q.     How do you maintain -- withdrawn.

12               When it comes to your attention that another

13   party has contacted and interviewed witnesses before

14   the police department has had an opportunity to do so,

15   what is your policy or the department's policy on

16   interviewing that interviewer?

17               MR. MITCHELL:     I object to the form because

18        you are asking him for two different policies.

19   BY MS. HOOK:

20        Q.     Let's start with your policy first.

21        A.     I don't think there is a policy on that,

22   specific.     In general, if there is any information

23   that's relevant to an investigation, we're going to

24   try to obtain that -- legally.

25        Q.     Okay.   But you have already described the
 Case 3:18-cv-01322-KAD Document 308-17 Filed 09/29/20 Page 8 of 9


                                                                Page 66
 1        be considered interfering.

 2   BY MS. HOOK:

 3        Q.     If the participants in this video were all

 4   juveniles, would that constitute child pornography?

 5               MR. GOOLEY:    Objection.

 6               THE WITNESS:     If there are juveniles

 7        identified in here and they're on the video,

 8        yes, that would be child pornography.

 9   BY MS. HOOK:

10        Q.     Okay.   Is it a crime not to turn over a child

11   pornography video to the police?

12        A.     Not so much the turning over.         The possession

13   of the video would be a crime.

14        Q.     Is it an affirmative defense to have that

15   video if you have turned it over to the police?

16        A.     That would be something for a prosecutor to

17   evaluate.

18        Q.     Is there an anonymous tip line?

19        A.     At the Greenwich Police Department.

20        Q.     Can you describe how that operates.

21        A.     It's a -- there is two portions to it.              There

22   is a -- I think it's 1-800.         It might be 1-888.          But

23   anyway, there is a phone number you can call and it's

24   basically a recorded message that you can leave tips

25   for the Greenwich Police Department.           And there is an
 Case 3:18-cv-01322-KAD Document 308-17 Filed 09/29/20 Page 9 of 9


                                                                 Page 67
 1   e-mail account where you can e-mail information to

 2   that.

 3        Q.    When that comes into the Greenwich Police

 4   Department, what is done with the anonymous tip?

 5        A.    So right now, for right now, our Sergeant

 6   Corticelli, who is one of my sergeants in the

 7   detective division, he receives all that information.

 8              He frequently, you know, checks those

 9   accounts and decides where they might go.            For

10   instance, if there is something about a tip to the

11   narcotics investigation, that would go to the

12   narcotics section.

13        Q.    Is there a record of those anonymous tips?

14        A.    I do not know that.       I don't know.

15        Q.    Okay, I'm going to be using Kordick Exhibit

16   3.   I show you what has been previously marked as

17   Kordick Exhibit 3.       Would you review it and let me

18   know when you are done with your review.

19        A.    (After review.)      Okay.

20        Q.    I represent to you that this is an audit file

21   of the case incident report for the investigation of

22   Jane Doe's complaint against Peter Row.            Do you

23   recognize this document?

24        A.    I have never seen this.        I can kind of infer.

25   I have never seen this particular type of document
